Citation Nr: 0704327	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-30 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to service connection for diabetes mellitus, type 
II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

A DD 214 reflects that the veteran had active U.S. Navy 
service from March 1952 to February 1954 during which time he 
had no overseas duty.  He was apparently in the Navy Reserves 
from March 1947 to September 1963 and the Air Force Reserves 
from October 1963 to February 1989.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, NM.

The veteran provided testimony at a personal hearing before a 
Veterans Law Judge at the VARO in October 2005; a transcript 
is of record.  (Tr.)


FINDINGS OF FACT

1.  Adequate evidence is now in the file for an equitable 
resolution of the pending appellate issue.

2.  Diabetes mellitus was not shown in or within a year of 
separation from service, and credible medical evidence and 
opinion does not associate diabetes mellitus with anything of 
service origin.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be so presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Veterans Claim Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran filed his claim in December 2002.  The RO 
provided pre-adjudication VCAA notice by letters, dated in 
January 2003 and February 2003; and following the initial 
rating action in May 2003, clarifying letters on several 
occasions as well as a comprehensive Statement of the Case 
(SOC) and Supplemental SOCs and discussion at the personal 
hearing.  The veteran was notified of the evidence needed to 
substantiate service dates and other issues related to his 
claim of service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service; the 
veteran was notified that certain diseases are presumptively 
service-connected for a veteran who served in Vietnam or 
elsewhere under special circumstances.  

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.

As for content of VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable).     

To the extent that the degree of disability assignable was 
not provided, as the claim of service connection is denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.

For these reasons, the Board finds that the notice provisions 
of the VCAA have been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Documented attempts were made by VA to 
obtain private and service department (including as a 
civilian) clinical data.  An attempt was made to obtain 
records from the physician stated by the veteran to have 
treated him from 1955 to 1989, but the medical practice 
responded that there were no records pertaining to the 
veteran.  As will be discussed further below, the veteran has 
not identified any additional available specific evidence 
pertinent to his claims.  Further, VA examination need not be 
obtained because there is no evidence that the veteran 
suffered a relevant event, injury or disease in service or 
had chronic disease or manifestations of the claimed disease 
during any applicable presumptive period.  38 C.F.R. 
§ 3.159(c)(4).  As there are no additional records which may 
be considered to be reasonably available, the Board concludes 
that no further assistance to the veteran in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may be granted for diabetes mellitus if manifest to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
(INACDUTRA) which the individual concerned was disabled from 
an injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, a number of listed diseases, 
including Type II diabetes mellitus, shall be service-
connected if the requirements of §3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea. VA's 
Adjudication Procedure Manual, M21-1MR, IV.ii.2.C 
(hereinafter M21-1MR).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, op. cit. 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran has been treated in the past decade or so for a 
myriad of physical problems of ophthalmological, orthopedic, 
cardiovascular, respiratory and gastrointestinal origin.  
Extensive searches have been undertaken for records 
identified by the veteran, and clinical records for much of 
this care at private or military facilities (as a civilian) 
beginning in 1992 are in the file.

The veteran argues that he was first treated for or suspected 
to have diabetes mellitus in 1954 at the Naval Hospital in 
Bethesda, although that facility has certified that it does 
not have records.  However, the veteran has stated that 
glucose tolerance testing at the time was negative which 
would support the absence of diabetes.  More importantly, his 
separation examination in 1954 showed no complaints or 
findings of diabetes.

He also argues that while diabetes was diagnosed in 1990, 
that this should be attributed to his service which may or 
may not include exposure to dioxins.  He has stated that he 
may have been exposed to Agent Orange on one of his flights 
presumably as a Reservist.  However, he has not claimed that 
he had treatment for or findings of diabetes during any 
periods of ACDUTRA or INACDUTRA, and he concluded active 
service during the Korean Conflict, during which time he was 
not in Korea or otherwise exposed to dioxins.

Submitted at the time of the hearing, and filed in the claims 
file, is a document in which he listed his purported 
deployment record while in the U.S. Air Force as a command 
master sergeant (CMS) with a variety of dates ranging from 
1971 to 1981 and including service at numerous bases in the 
United States and elsewhere.  This was apparently only as a 
Reservist but no ACDUTRA or INACDUTRA times were identified.  
The only foreign flights referenced were to the Canal Zone in 
1979 and Germany in 1981.  He does not claim and there is no 
evidence to support his having been in Vietnam, to Korea, or 
to Johnson Island in the 1970's where Agent Orange may have 
been stored.

His service medical records are devoid of complaints, 
findings or other suggestion of diabetes mellitus.  A report 
of examination at separation in 1954 showed no signs of 
diabetes mellitus.  

As noted above, the veteran has reported that he was seen at 
the National Navy Medical Center in Bethesda in 1954 for 
diabetes.  However, that facility has recently certified that 
it does not have records for such care.  The veteran himself 
has indicated that glucose testing at that time was negative.

Post-service clinical records are primarily from the USAF 
facility at Kirtland AFB, NM, or locally at the Lovelace 
Senior Plan from 1992 and since, during which time the 
veteran has been seen for ongoing diabetes.  Historically, 
the records from Kirtland dated in September 1992 note 
diabetes mellitus for 2 years (1990); and those from Lovelace 
dated in 2001 refer to a history of diabetes for 15-17 years 
(1984 at the earliest).  And while he has alleged that he has 
had blood tests many times over the years, he does not 
alleged that these confirmed diabetes mellitus. 

At the personal hearing, the veteran testified that he had a 
total of some 42 years of federal service and had retired as 
a CMS, USAF.  Tr. at 2.  He has indicated that he was 
diagnosed with diabetes when he sixty years old and that it 
was discovered in 1990 at the Kirtland AFB medical facility.  
He made some reference to diabetes having been diagnosed "in 
the sixties," but it is apparent from the sum of his 
testimony that he was referring to his age and not to the 
1960s.  He also testified to having been treated for diabetes 
during the Korean War at Bethesda.  Tr. at 2-3.  He clarified 
that at that time, he was thought to have diabetes but the 7-
hour glucose tolerance test was ultimately negative. Tr. at 
3.  

The veteran further indicated that he had been counseled at 
the Blind Rehabilitation Center in Tucson at which time the 
diabetes educator indicated to him that he could have been 
exposed to Agent Orange in one of the planes he was flying 
during his service.  He said that this was felt to be a 
particular possibility since he had no family history of 
diabetes.  Tr. at 5-6.  The veteran reported that the records 
for his care prior to 1990 were no longer available but that 
to his knowledge he had not been diagnosed as diabetic prior 
to that time.  Tr. at 6.  He stated that while diabetes was 
not actually diagnosed, many laboratory studies were 
undertaken.  He finally indicated that although he did not 
know if the aircraft he flew in carried Agent Orange, he knew 
that both the C-124 and C-130 were active carriers of Agent 
Orange.  The C-141 might have carried this and other cargo in 
addition to some passengers.  Tr. at 8.  

Neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

In this case, no medical professional has provided a medical 
opinion which would associate the veteran's diabetes with 
active service or anything of service origin.  

Moreover, the veteran has not claimed that he was treated for 
diabetes during ACDUTRA or INACTDUTRA and there is nothing to 
substantiate one possible theory that he may have been 
exposed to dioxins as part of his juxtaposition to cargo on 
one of a number of flights which took place during such non-
active duty time particularly in the Air Force Reserves.  The 
Board notes that the flights he listed took place between 
1971 and 1981, that most of them were within the United 
States and that the only ones involving a foreign country 
were to the Canal Zone and Germany.  There is nothing to 
indicate that these flights involved any transport of 
herbicides and they do not fall within the parameters of the 
presumption based on exposure in Vietnam or possible exposure 
during the Korean Conflict or storage on Johnson Island.  
M21-1MR.

On review of the evidence of record, the Board would note, 
and the veteran has seemed to agree, that there is nothing 
persuasive to mandate a grant of service connection at this 
time.  He has raised a number of theories and possibilities, 
some of which are merely conjectural; unfortunately, these 
and the rest of his hypotheticals are not otherwise supported 
by documentation.  

He says he was first found to have diabetes in 1954, while on 
active duty, notwithstanding his own statements which reflect 
that there were negative blood studies in service.  There is 
no record of in-service diabetes; and this would be 
inconsistent with the other evidence of record which dates 
the diabetic onset to many years thereafter and unrelated to 
active service.  It appears that given the information 
provided by the veteran and otherwise in the file, all 
reasonable attempts have been undertaken to obtain feasible 
documentation with regard to his claim.  Even if additional 
records were now to be found for care in 1990, when he 
alternatively says diabetes was first found, this would be 
too far removed from active service in the 1950's to be 
helpful to his claim.   And in any event, there is no 
qualified opinion to relate diabetes to service.

The evidence is not in equipoise, and a doubt is not raised 
to be resolved in his favor.  Service connection for diabetes 
mellitus must be denied.   


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


